320 S.W.3d 242 (2010)
Kenneth ROUNDTREE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93595.
Missouri Court of Appeals, Eastern District, Division One.
September 14, 2010.
Jessica Hathaway, Office of the State Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for Respondent.
*243 Before ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and MICHAEL BULLERDIECK, Sp.J.

ORDER
PER CURIAM.
Kenneth Roundtree appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).